Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  August 25, 2015                                                                       Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                         Stephen J. Markman
  151294 & (109)                                                                             Mary Beth Kelly
                                                                                              Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
  CITIMORTGAGE, INC.,                                                                   Richard H. Bernstein,
                                                                                                        Justices
           Plaintiff-Appellee/Cross-Appellant,
                                                             SC: 151294
  v                                                          COA: 317422
                                                             Genesee CC: 12-098516-CH
  FMM BUSHNELL GREAT LAKES, L.L.C.,
  successor in interest to FMM BUSHNELL, L.L.C.,
                Defendant-Appellant/Cross-Appellee,

  and

  DR. RAMOTSUMI M. MAKHENE and
  VELYNDA R. MAKHENE,
             Defendants.
  ________________________________________/

        On order of the Chief Justice, the stipulation to dismiss both the application for
  leave to appeal and the cross-application for leave to appeal is GRANTED. The
  dismissal is with prejudice and without costs to any party.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                             August 25, 2015